



EXHIBIT 10(iii)(A)(3)
AMENDMENT TO EMPLOYMENT AGREEMENT
AMENDMENT made as of March 4, 2008 (the “Effective Date”), between THE
INTERPUBLIC GROUP OF COMPANIES, INC. (“Interpublic”) and ELLEN JOHNSON
(“Executive”).
WITNESSETH:


WHEREAS, Interpublic and Executive are parties to an Employment Agreement made
as of April 1, 2004, as amended by Supplemental Agreements made as of September
22, 2004 (collectively, the “Agreement”);
WHEREAS, the Agreement provides for payments that are or might be treated as
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended from time to time (the “Code”); and
WHEREAS, Interpublic and Executive wish to avoid causing the Agreement or any
action taken thereunder to violate any applicable requirement of Section 409A of
the Code;
NOW, THEREFORE, in consideration of the mutual promises set forth herein and in
the Agreement, the parties hereto, intending to be legally bound, agree as
follows:
1.Incorporation by Reference. All provisions of the Agreement are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that (a) such provisions are expressly modified by the
provisions of this Amendment, or (b) paragraph 12, below, requires such
provisions to be modified.
2.Defined Terms. When the initial letter or letters of any of the following
words or phrases in this Amendment are capitalized, such word or phrase shall
have the following meaning unless the context clearly indicates that a different
meaning is intended:
a.“ESP” means the Interpublic Executive Severance Plan, as amended from time to
time.
b.“401(k) Plan” means the Interpublic Savings Plan, as amended from time to
time.
c.“Good Reason”
i.Executive shall be deemed to resign for Good Reason if and only if (A) her
Termination Date occurs within the two-year period immediately following the
date on





--------------------------------------------------------------------------------





which a Covered Action (as defined by clause (ii), below) occurs, and (B) the
conditions specified by clauses (ii) and (iii), below, are satisfied.
ii.Executive shall have Good Reason to resign from employment with IPG only if
at least one of the following events (each a “Covered Action”) occurs:
(A)IPG materially reduces Executive’s annualized rate of base salary;
(B)an action by IPG results in a material diminution of Executive’s authority,
duties or responsibilities;
(C)an action by IPG results in a material diminution in the authority, duties,
or responsibilities of the supervisor to whom Executive is required to report;
(D)IPG materially diminishes the budget over which Executive retains authority;
(E)IPG requires Executive, without her express written consent, to be based in
an office more than fifty (50) miles outside of the New York, New York
metropolitan area, unless (x) the relocation decision is made by Executive, or
(y) Executive is notified in writing that Interpublic or her employer is
seriously considering such a relocation and Executive does not object in writing
within ten (10) days after she receives such written notice; or
(F)IPG materially breaches an employment agreement between Interpublic and
Executive.
iii.Executive shall not have Good Reason to resign as a result of a Covered
Action unless:
(A)within the ninety (90) day period immediately following the date on which
such Covered Action first occurs, Executive notifies Interpublic in writing that
such Covered Action has occurred; and
(B)such Covered Action is not remedied within the thirty (30) day period
immediately following the date on which Interpublic receives a notice provided
in accordance with subclause (A), above.
d.“IPG” means Interpublic or any of its parents, subsidiaries, or affiliates.
e.“Other Severance Payment” means any payment or taxable benefit, including any
reimbursement of expenses (to the extent taxable), that Executive is entitled to
receive under any other agreement, plan, program, policy, or other arrangement
involving or maintained by IPG by reason of an “involuntary separation from
service” (within the meaning of Treas. Reg. § 1.409A-1(n)) or participation in a
program that constitutes a “window program” for purposes of





--------------------------------------------------------------------------------





Treas. Reg. § 1.409A-1(b)(9)(iii); provided, however, that an Other Severance
Payment shall not include:
i.the portion (if any) of any payment or benefit that Executive would be
entitled to receive upon any circumstance other than an “involuntary separation
from service” or participation in a “window program;” or
ii.any payment that is required to be made (and is made) on or before March 15th
of the first calendar year that begins after the Termination Date. Interpublic
shall determine whether a payment is required to be made on or before March 15th
of the first calendar year that begins after the Termination Date based on the
facts known as of the date Executive first acquired the right (including a
contingent right) to become eligible to receive such payment.
f.“Restricted Severance Payment” means:
i.each payment prescribed by Sections 7.05 and 7.06 of the Agreement,
disregarding (A) any such payment that is required to be made (and is made) on
or before March 15th of the first calendar year that begins after the
Termination Date and (B) any benefit that is not includable in Executive’s
income for federal income tax purposes; plus
ii.each Other Severance Payment.
Interpublic shall determine whether a payment is required to be made on or
before March 15th of the first calendar year that begins after the Termination
Date based on the facts known as of the date Executive first acquired the right
(including a contingent right) to become eligible to receive such payment.
g.“Severance Exclusion Amount” means two (2) times the lesser of:
i.Executive’s annualized compensation based upon her annual rate of pay for
services provided to IPG for Executive’s taxable year immediately preceding the
taxable year in which the Termination Date occurs (adjusted for any increase
during such taxable year preceding the Termination Date that was expected to
continue indefinitely if Executive’s employment had not been terminated); or
ii.the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the calendar year in which the
Termination Date occurs.
h.“Specified Employee” has the meaning prescribed by Section 409A(a)(2)(B)(i) of
the Code, determined in accordance with Treas. Reg. § 1.409A-1(i).





--------------------------------------------------------------------------------





i.“Termination Date” means the date of Executive’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code), as determined by
Interpublic in accordance with Treas. Reg. § 1.409A-1(h)(1). A sale of assets to
an unrelated buyer that results in Executive working for the buyer or one of its
affiliates shall not, by itself, constitute a “separation from service” unless
Interpublic, with the buyer’s written consent, so provides within sixty (60) or
fewer days before the closing of such sale. Unless the context clearly indicates
otherwise, the phrase “termination date” as it appears in the Agreement without
capitalization shall have the same meaning as set forth in this subparagraph i.
If the initial letter or letters of any word or phrase in this Amendment are
capitalized, and such word or phrase is not defined in this Amendment, such word
or phrase shall have the meaning set forth in the Agreement unless the context
clearly indicates that a different meaning is intended.
3.Legal Fees and Expenses. Executive acknowledges that she has been reimbursed
for legal fees incurred in connection with the execution of the Agreement.
Executive shall not be entitled to reimbursement for any legal fees, expenses or
other costs incurred in connection with this Amendment or any other
employment-related agreement.


4.Automobile Allowance. Section 6.04 of the Agreement is hereby clarified by
adding the following sentence to the end thereof:
“Such allowance shall be paid in equal installments according to Interpublic’s
payroll practices and policies as are in effect from time to time.”
5.Termination of Employment by Interpublic Without Cause. Section 7.01 of the
Agreement is hereby clarified to read in its entirety as follows:
“Interpublic may terminate the employment of Executive without Cause by giving
Executive notice in writing at any time specifying a Termination Date less than
three (3) months after the date on which such notice is given. In this event
Executive’s employment hereunder shall terminate on the date specified in such
notice. If Interpublic terminates Executive’s employment hereunder involuntarily
(within the meaning of Treas. Reg. § 1.409A-1(n)(1)) without Cause:
“ (i)    Interpublic shall continue to pay Executive’s salary and awards though
the Termination Date at the then current rate; and
“(ii)    Thereafter Interpublic shall pay or provide to Executive the
compensation, benefits and perquisites specified by Section 7.06(i) hereof.”





--------------------------------------------------------------------------------





6. Termination of Employment by Executive for “Good Reason.” Section 7.05 of the
Agreement is hereby deleted and replaced in its entirety with the following:
“7.05    Termination of Employment by Executive for Good Reason. Executive may
terminate her employment with Interpublic for Good Reason. In the event of
termination by Executive for Good Reason, Interpublic shall pay or provide to
Executive all of the compensation, benefits and perquisites specified by Section
7.06(i) hereof.”
7.Time and Form of Severance Payments and Benefits. Section 7.06 of the
Agreement is hereby deleted and replaced in its entirety with the following:
“7.06    Severance.
“(i)    If (x) Interpublic terminates Executive’s employment involuntarily
(within the meaning of Treas. Reg. § 1.409A-1(n)(1)) without Cause in accordance
with Section 7.01, above, or (y) Executive resigns for Good Reason:
“(a)    Subject to subsection (ii), below, Interpublic shall pay to Executive an
amount equal to Executive’s base salary for twelve (12) months at the rate in
effect immediately prior to the Termination Date. Except as required by Section
7.08 hereof, such amount shall be paid in successive semi-monthly installments,
commencing on Interpublic’s first semi-monthly pay date that occurs after the
Termination Date. The amount of each semi-monthly installment, before
withholding, shall be equal to one-half of Executive’s base salary for one month
at the rate in effect immediately prior to the Termination Date, with any
residue in respect of a period of less than one-half of one month to be paid
together with the last installment. For purposes of Section 409A of the Code,
each installment required by this subsection (ii) shall be treated as a separate
payment.
“(b) Executive shall continue to be eligible for an AIMP award pursuant to
Section 4.01 hereof, until the first anniversary of the Termination Date. Any
bonus awarded to Executive under this paragraph (b) shall be paid on or before
March 15th of the calendar year next following the calendar year for which such
bonus is awarded.
“(c)    Executive shall receive vesting credit under Interpublic’s defined
benefit, defined contribution, incentive, stock option and equity plans as if
she were employed by Interpublic until the first anniversary of the Termination
Date, provided, however, that Executive’s right to service credit under this
paragraph (c) shall cease immediately upon Executive’s acceptance of employment
with another employer offering similar benefits at a comparable level;
“(d)    Medical, Dental, and Vision Benefits. Interpublic shall provide to
Executive medical, dental, and vision benefits (or cash in lieu of such
benefits) in accordance with Section 4.2 of ESP (including the





--------------------------------------------------------------------------------





indemnification required by Section 4.2(b) of ESP) as in effect on the Effective
Date hereof, subject to the following provisions:
“(1)    Executive’s “severance period” under ESP shall be the twelve (12) month
period that begins on the first day of the first month that begins after the
Termination Date; provided, however, that Executive’s right to benefits under
this subparagraph (1) shall terminate immediately upon Executive’s acceptance of
employment with another employer offering similar benefits;
“(2)    Any amendment, suspension, or termination of ESP after the Effective
Date that has the effect of reducing the level of benefits required by this
Section 7.06(i)(d) shall be disregarded unless Executive expressly consents in
writing to such amendment, suspension, or termination; and
“(3)    Executive’s right to the level of benefits required by this Section
7.06(i)(d) shall not be conditioned on Executive’s execution of the agreement
required by Section 5 of ESP.
“(e)    Interpublic Savings Plan.
“(1)    Executive shall not be eligible to contribute or defer (and shall not
contribute or defer) any compensation with respect to the period after the
Termination Date under the 401(k) Plan or any other savings or deferred
compensation plan (whether tax-qualified or nonqualified) maintained by IPG.
“(2)    Interpublic shall pay to Executive a lump-sum amount equal to the
aggregate of the matching contributions that Interpublic would have made for the
benefit of Executive under the 401(k) Plan if, during the period that begins on
the day after the Termination Date and ends on the earlier of (x) the first
anniversary of the Termination Date or (y) the date Executive accepts employment
with another employer offering a tax-qualified savings plan, Executive had
participated in the 401(k) Plan and made pre-tax deferrals and after-tax
contributions to the 401(k) Plan at the same rate as in effect immediately
before the Termination Date. Subject to Section 7.08 hereof, such payment shall
be made (without interest) within thirty (30) days after the first anniversary
of the Termination Date. The amount of the lump-sum payment required by this
subparagraph (2) shall be determined based on the matching formula prescribed by
the 401(k) Plan as in effect during the period described herein.”
“(f)    Life Insurance. Interpublic shall pay to the Executive an amount equal
to the aggregate premium required for the Executive to continue, through the
first anniversary of the Termination Date, the same life insurance coverage
provided under any plan or policy maintained by





--------------------------------------------------------------------------------





IPG as in effect immediately before the Termination Date; provided, however,
that Executive’s right to benefits under this paragraph (f) shall terminate
immediately upon Executive’s acceptance of employment with another employer
offering life insurance benefits. Such lump-sum payment shall be made within
thirty (30) days after the Termination Date.
“(g)    Automobile Allowance.
“(1) Executive shall be entitled to the annual automobile allowance prescribed
by Section 6.04 hereof until the first anniversary of the Termination Date;
provided, however, that Executive’s right to the allowance prescribed by this
paragraph (g) shall terminate immediately upon Executive’s acceptance of
employment with another employer offering similar benefits.
“(2) The allowance prescribed by this Section 7.06(i)(g) shall be paid in
successive semi-monthly installments each equal to 1/24th of the annual
allowance specified by Section 6.04 hereof. Except as required by Section 7.08
hereof, such installments shall commence on Interpublic’s first semi-monthly pay
date that occurs after the Termination Date. For purposes of Section 409A of the
Code, each installment required by this paragraph (g) shall be treated as a
separate payment.     
“(ii)    Executive shall have no duty at any time to seek other employment or to
mitigate the payments or benefits due to her hereunder; provided, however, that
if Executive accepts employment with any company owned or controlled by
Interpublic during the period in which payments are being made pursuant to this
Agreement, all such payments shall cease upon commencement of such employment.
If, however, Executive’s new salary is lower than the salary upon which the
severance payments are based, Executive will continue to receive as severance
the difference in salary for the period of overlap.”
8.Special Payment Rules. A new Section 7.08 shall be added to the Agreement, to
provide in its entirety as follows:
“7.08    Special Payment Rules.
“(i)    ‘Specified Employee’ Rule. This Section 7.08(i) is intended to comply
with the requirement under Section 409A(a)(2)(B)(i) of the Code to delay certain
post-termination payments to Specified Employees for six (6) months after the
Termination Date. In order to avoid an inadvertent violation of such
requirement, the restrictions set forth in this Section 7.08(i) may be more
restrictive than is required under Section 409A(a)(2)(B)(i) of the Code.
However, this Section 7.08(i) shall not be construed to allow payment of any
amount at any time that would cause a violation of Section 409A(a)(2)(B)(i) of
the Code.





--------------------------------------------------------------------------------





“(a)    If (x) Interpublic determines that Executive is a Specified Employee as
of the Termination Date, and (y) the sum of Executive’s Restricted Severance
Payments that are scheduled to be made before the first day of the seventh month
following the Termination Date exceeds Executive’s Severance Exclusion Amount,
then:
“(1)    each payment that Section 7.06 hereof requires to be made on or before
March 15th of the first calendar year that begins after the Termination Date
shall be made at the time prescribed by Section 7.06 hereof. Interpublic shall
determine whether a payment is required to be made on or before March 15th of
the first calendar year that begins after the Termination Date based on the
facts known as of the date Executive first acquired the right (including a
contingent right) to become eligible to receive such payment;
“(2)    each payment required by Section 7.06 hereof, other than the payments
described by subparagraph (1), above, shall be made at the time prescribed by
Section 7.06 hereof until the sum of (x) such payments, and (y) all Other
Severance Payments equals Executive’s Severance Exclusion Amount; and
“(3)    to the extent that any payment required by Section 7.06 hereof, other
than a payment described by subparagraph (1), above, cannot be made by reason of
subparagraph (2), above, such payment shall be made on the later of:
“(A)    Interpublic’s first semi-monthly pay date for the seventh month after
the Termination Date (or, if earlier, a date determined by Interpublic that
occurs within the ninety (90) day period immediately following the date of
Executive’s death); or
“(B)    the date on which such payment would otherwise be due in accordance with
Sections 7.06 hereof.
“(b)    Interest shall not be added to any payment that is delayed by reason of
the application of this Section 7.08(i).
“(ii)    Change of Control Rule. If Interpublic terminates Executive’s
employment for any reason other than Cause within two years after a “Change of
Control” (as defined in ESP), any amount payable under Section 7.05 or 7.06
hereof shall be paid in a lump sum. Except as required by Section 7.08(i), such
lump-sum payment shall be made within thirty (30) days after the Termination
Date.”
9.Entire Agreement. Article XI of the Agreement is hereby deleted and replaced
by the following:
“Article XI
“Entire Agreement





--------------------------------------------------------------------------------





“11.01     This Agreement, as amended, sets forth the entire understanding
between Interpublic and Executive concerning her employment by Interpublic and
supersedes any and all previous agreements between Executive and Interpublic
concerning such employment and/or any compensation or bonuses. In the event of
any inconsistency between the terms of an amendment to this Agreement and the
terms of this Agreement in effect before such amendment, the terms of the
amendment shall govern. Any amendment or modification to this Agreement shall be
set forth in writing and signed by Executive and an authorized director or
officer of Interpublic.”
10.Applicable Law. Section 12.01 of the Agreement is hereby clarified by adding
to the end thereof the phrase “without regard to any rule or principle
concerning conflicts or choice of law that might otherwise refer construction or
enforcement to the substantive law of another jurisdiction.”
11.Authority to Determine Payment Date. To the extent that any payment under the
Agreement may be made within a specified number of days on or after any date or
the occurrence of any event, the date of payment shall be determined by
Interpublic in its sole discretion, and not by the Executive, his beneficiary,
or any of his representatives.
12.American Jobs Creation Act of 2004. The Agreement, as amended hereby, shall
be construed, administered, and interpreted in accordance with (i) before
January 1, 2008, a reasonable, good-faith interpretation of Section 409A of the
Code and Section 885 of the American Jobs Creation Act of 2004 (collectively the
“AJCA”) and (ii) after December 31, 2007, the AJCA. If Interpublic or Executive
determines that any provision of the Agreement, as amended hereby, is or might
be inconsistent with the requirements of the AJCA, the parties shall attempt in
good faith to agree on such amendments to the Agreement as may be necessary or
appropriate to avoid causing Executive to incur adverse tax consequences under
Section 409A of the Code. No provision of the Agreement, as amended hereby,
shall be interpreted or construed to transfer any liability for failure to
comply with Section 409A from Executive or any other individual to Interpublic.
IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and Executive
have caused this Amendment to the Agreement to be executed.
The Interpublic Group of Companies, Inc.
Executive


BY:  /s/ Timothy Sompolski                     
               Timothy Sompolski
               Executive Vice President
Chief Human Resources Officer


            /s/ Ellen Johnson
            Ellen Johnson
           
DATE: 3/4/08
DATE: 3/4/08








